Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 1 of 12 PageID #: 143




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            TEXARKANA DIVISION

JOE ANDREW SALAZAR,

      Plaintiff,

      v.
                                            Civil Action No. 5:19-cv-75
AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
                                            JURY TRIAL DEMANDED
COMPANY,
T-MOBILE USA, INC., and
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS,

      Defendants.




     MOTION FOR INTRA-DISTRICT TRANSFER TO THE MARSHALL DIVISION
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 2 of 12 PageID #: 144



I.     Introduction

       Defendants respectfully request that the Court transfer this case to the Marshall Division

of the Eastern District of Texas under 28 U.S.C. § 1404(a). In Salazar v. HTC Corp., No. 2-16-

cv-1096 (E.D. Tex.) (“Salazar I”), Plaintiff Joe Andrew Salazar (“Salazar”) asserted his claim

that three HTC smartphone models infringed U.S. Patent 5,802,467 (the “’467 Patent”). Salazar

I was filed and tried to a jury in the Marshall Division of the Court, where Chief Judge Gilstrap

entered final judgment on Salazar’s infringement claim on May 18, 2019. Salazar I, Dkt. 284.

During two years of litigation, Chief Judge Gilstrap and Magistrate Judge Payne presided over

and resolved all pretrial matters, decided dispositive motions, and presided over a week-long jury

trial that ended with the unanimous verdict that HTC Corp. did not infringe the asserted patent.

       Unsatisfied with the judgment against him, Salazar now seeks to evade the jury’s verdict

by filing this case against AT&T Mobility LLC (“AT&T Mobility”), Sprint/United Management

Company (“Sprint”), T-Mobile USA, Inc. (“T-Mobile”), and Cellco Partnership, Inc. d/b/a/

Verizon Wireless (“Verizon Wireless”) (collectively, “Defendants”) for infringement of the same

patent by the same three smartphones. Salazar does not allege any connection to the Texarkana

Division. Dkt. 3, ¶¶ 14-16. Given that the Marshall Division decided Salazar I, which involved

the same claim re-pleaded serially in this case, and the lack of any connection of this case to the

Texarkana Division, Defendants respectfully submit that judicial economy, fairness, and the

interests of justice will be served best by transferring this case to the Marshall Division.


II.    Facts

       Since 2017, Salazar has been litigating the same issues presented in this case—whether

HTC’s One M7, One M8, and One M9 smartphones (collectively, the “HTC Smartphones”)




                                                  2
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 3 of 12 PageID #: 145



infringe the ’467 Patent. Salazar I, Dkt. 44, at ¶ 21.1 Salazar’s first case was filed in the

Marshall Division. Id. Salazar I, however, had no geographic connection to the Eastern District

of Texas: the plaintiff is a California resident, and the defendant in Salazar I is a foreign

company incorporated in Taiwan. Id. at ¶ 2-3. No evidence in the case was collected from

within the bounds of the Eastern District, and no witnesses at the trial in Salazar I resided in the

Eastern District. Indeed no discovery activities at all occurred within the District.

         Salazar I proceeded to trial, ending with a jury verdict that HTC Corp. did not infringe

the ’467 Patent. During the case, Chief Judge Gilstrap and Magistrate Judge Payne reviewed and

resolved numerous issues that will also be contested in this case. For example, Judge Payne

issued 11 memorandum opinions, including orders on claim construction (Dkt. 108) of the same

patent asserted here,2 the motion to dismiss (Dkt. 156), four Daubert motions (Dkts. 213, 226,

247, 253), and two motions for summary judgment (Dkts. 249, 250). Judge Payne also

conducted the Markman hearing (Dkt. 103), a motions hearing (Dkt. 148), and two pretrial

conferences (Dkt. 240, 256). Chief Judge Gilstrap presided over the week-long trial, during

which the Court heard all the evidence and resolved the full panoply of arguments from both

parties. See Dkt. 299, at 5 (“. . . this Court, having heard all the evidence during trial, will

proceed to make both findings of fact and rulings of law . . .”). Salazar I remains pending on one

issue; the Court has under consideration the parties’ proposed findings of fact and conclusions of

law regarding HTC Corp’s invalidity counterclaim. Id.




1
  Defendants respectfully request that the Court take judicial notice of its own file in Salazar v. HTC Corp., No. 2:16-
cv-1096 (E.D. Tex.) (“Salazar I”). See Meyers v. Textron, 540 F. App’x 408, 409-10 (5th Cir. 2013) (permitting a
district court to take judicial notice of court records to decide a Fed. R. Civ. P. 12(b)(6) motion), Fed. R. Evid. 201
(“The court may judicially notice a fact that is not subject to reasonable dispute because it . . . can be accurately and
readily determined from sources whose accuracy cannot be reasonably questioned).
2
  All citations to the docket in this paragraph refer to Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.) (“Salazar
I”)


                                                           3
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 4 of 12 PageID #: 146



        Salazar has nonetheless filed this serial lawsuit in the Texarkana Division (“Salazar II”),

which similarly has no geographical or experiential connection to Salazar’s claim. All of the

Defendants are incorporated or otherwise organized under the laws of other states, and they each

have principal places of business outside this District. Dkt. 3, at ¶¶ 4-10. Salazar has not alleged

that any relevant evidence or witnesses reside in the Texarkana Division.3


III.    Argument and Authorities

        “For the convenience of the parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought. .

.” 28 U.S.C. § 1404(a). The purpose of Section 1404(a) is to prevent the waste of time, energy,

and money. Van Dusen v. Barrack, 376 U.S. 612, 616 (1964). The party seeking a transfer of

venue must show good cause for the transfer, and that the transfer is “clearly more convenient.”

In re Volkswagen of Am., 545 F.3d 304, 315 (5th Cir. 2008) (“Volkswagen I”). The same

analysis for transfers between districts applies equally to transfers between divisions of the same

district. In re Radmax, Ltd., 720 F.3d 285, 288 (5th Cir. 2013).

        The proposed transferee venue must be one where the case “might have been brought.”

Volkswagen I, 545 F.3d at 312. Once the movant has established that the transferee venue is

proper, the motion should be granted if the movant demonstrates that the transferee venue is

clearly more convenient in view of several enumerated private and public factors. Id. at 315-16.

The private factors include (1) the relative ease of access to sources of proof; (2) the availability

of compulsory process to secure the attendance of witnesses; (3) the cost of attendance for

willing witnesses; (4) all other practical problems that make trial of a case easy, expeditious and



3
 Salazar has alleged that Verizon Wireless has an office at 700 Hidden Ridge, Irving, TX 75038. Dkt 3, at ¶ 10. That
address is in Dallas County, within the Northern District of Texas.


                                                         4
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 5 of 12 PageID #: 147



inexpensive. Id.. The public factors include (5) the administrative difficulties flowing from

court congestion; (6) the local interest in having localized interests decided at home; (7) the

familiarity of the forum with the law that will govern the case; and (8) the avoidance of

unnecessary problems of conflict of laws or in the application of foreign law. Id..

       The plaintiff’s selected venue is not to be considered as part of the analysis of the factors,

and instead is represented in the requirement that the transferee venue be “clearly a more

convenient venue.” In re TS Tech USA Corp., 551 F.3d 1315, 1320 (Fed. Cir. 2008) (citing

Volkswagen I, 545 F.3d at 315 n.10). Further, as this Court has held, when cases involve similar

(if not identical) issues, “basic logic and common sense compels a recognition that it simply does

not make sense for two courts to plow the same ground.” Princeton Digital Image Corp. v.

Facebook, Inc., No. 2:11-cv-400, 2012 WL 3647182, at *5 (E.D. Tex. Aug. 23, 2012) (Gilstrap,

J.) (internal quotes omitted) (emphasis added) (quoting Norman IP Holdings v. Lexmark Int’l,

Inc., 6:11-cv-495, Dkt. 253, at 7-8 (E.D. Tex. Aug. 10, 2012) (Love, M.J.)). This case involves

identical issues to those already decided in Salazar I (and one issue that remains under

consideration before Chief Judge Gilstrap), which strongly weighs in favor of transfer to the

Marshall Division as shown below.

       A.       Venue Is Proper In The Marshall Division.

       Venue is proper in the Marshall Division to the same extent it is proper in the Texarkana

Division. The patent venue statute provides that an action for patent infringement “may be

brought in the judicial district” where certain criteria are met, and it makes no distinction

between divisions of such a judicial district. 28 U.S.C. § 1400. Salazar has alleged that venue is

proper in the Eastern District of Texas. Dkt. 3, at ¶ 15. Defendants do not contest that allegation




                                                  5
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 6 of 12 PageID #: 148



in this case. And so it is undisputed that the case could have originally been filed in the Marshall

Division, like in Salazar I.

       B.    The Public And Private Interest Factors Clearly Support Transfer To The
       Marshall Division.

       Weighing the private and public interest factors clearly demonstrates that this case should

be transferred to the Marshall Division. Because the case has no geographic connection to the

Eastern District of Texas (and it does not implicate foreign law), seven of the eight Volkswagen I

factors are neutral. But Factor 4—promoting the easy, expeditious, and inexpensive resolution

of this case—strongly favors transfer. And so on balance, the Marshall Division is clearly a

more convenient forum for this case.

               1.      Private Interest Factors 1-3 Are Neutral.

       Volkswagen I private interest factors 1-3 are neutral. Factor 1 is neutral because there is

no discoverable evidence in the possession of any potential witness within the Eastern District of

Texas. The accused instrumentalities are designed and manufactured in Taiwan. The importer

of the HTC Smartphones (HTC America, Inc.) is located in Seattle, Washington. Salazar I, Dkt.

104, at 3-4. Salazar concedes that no Defendant has a headquarters inside the District. Dkt. 8, at

¶¶ 4-10. Defendants do not expect—nor is Salazar likely to identify—any sources of proof or

witnesses located in the District. See Salazar I, Dkt. 41, at 3-7 (Opposition to Motion to Transfer

failing to identify any source of proof in the Eastern District). Indeed the most relevant materials

located in this District are likely at the federal courthouse in Marshall, where the Court’s file in

Salazar I remains.

       Because no relevant witnesses reside within the unique subpoena power of either

Division, Factor 2 is also neutral. Factor 3 is likewise neutral because there is no meaningful

difference in convenience for any witness to travel to Marshall as opposed to Texarkana; both



                                                  6
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 7 of 12 PageID #: 149



are within 40 miles of an airport with regular commercial service (Shreveport Regional Airport

and Texarkana Regional Airport, respectively) and both are about a three-hour drive from a

major commercial airport hub (Love Field and DFW).

                2.    The Marshall Division’s Experience In Salazar I Weighs Strongly In
                Favor Of Transfer Under Factor 4.

        In contrast, Factor 4 weighs heavily in favor of transfer to Marshall. Factor 4 includes

within it “a strong interest in having the same court decide related cases.” In re Vicor Corp., 493

F. App’x 59, 61 (Fed. Cir. 2012) (applying Fifth Circuit law) (“We have held that the existence

of multiple lawsuits involving the same issues is a paramount consideration when determining

whether a transfer is in the interest of justice.”) (internal citations omitted).

        As discussed above, the Marshall Division has extraordinary experience with this

plaintiff, the ’467 Patent, the HTC Smartphones, and the related issues that Salazar asks the

Court to resolve yet again in Salazar II. As the Court has previously found, cases involving the

same plaintiff and the same asserted patent are certain to generate common legal and factual

questions that counsel in favor of transferring a case so that a single court can resolve them. See

Princeton Digital Image Corp. v. Facebook, Inc., No. 2:11-cv-400, 2012 WL 3647182, at *5

(E.D. Tex. Aug. 23, 2012) (Gilstrap, J.) (transferring case to S.D.N.Y. where other cases

asserting the same patent by the same plaintiff were pending). That logic applies with special

force here, not only because the same patent is asserted by the same plaintiff, but because it is

being asserted against the same accused devices. So it is foreseeable that nearly all of the legal

and factual questions presented will be identical between Salazar I and Salazar II, including but

not limited to claim construction, infringement, invalidity, the damages models, and the marking

defense.




                                                    7
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 8 of 12 PageID #: 150



       It is worth noting that this case is not fully co-pending with Salazar I: it is a serial effort

at re-litigation filed nearly three years after the complaint in Salazar I. Compare Salazar I, Dkt.

1 (Oct. 5, 2016), with Salazar II, Dkt. 1 (June 18, 2019). The Marshall Division does not merely

stand ready to decide relevant overlapping issues in Salazar I; it has already decided numerous

of those issues in ruling on 11 memorandum opinions, a jury verdict, the final judgment, and

several post-judgment motions. See generally supra, § II. And it currently has under

consideration findings of fact and conclusions of law on the pending counterclaim for invalidity.

Salazar I, Dkt. 299

       Given the transferee court’s extensive history in Salazar I, Defendants also respectfully

submit that the Marshall Division is in a superior position to rule on the preclusive effects of the

verdict and final judgment in Salazar I. Defendants have filed a motion to dismiss this case in

view of Salazar I, and they are likely to file additional motions relating to the issue-preclusion

effects of Salazar I for issues previously decided against Salazar. For example, Defendants will

likely argue that Salazar is precluded from challenging certain damages and noninfringement

theories. See Salazar I, Dkt. 213. And if the Court adopts HTC Corp.’s pending findings of

facts and conclusions of law, Defendants will move for judgment that the ’467 Patent is invalid.

See Salazar I, Dkts. 299-301. As between the Marshall and Texarkana Divisions, the Marshall

Division is better positioned to decide those motions, given that it decided Salazar I. For these

reasons, judicial economy strongly weighs in favor of transfer to Marshall.

               3.      The Public Interest Factors Are Neutral.

       Factor 5, the relative congestion of the courts, is neutral. Defendants are unaware of any

publicly available sources of information regarding the relative congestion of two divisions




                                                  8
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 9 of 12 PageID #: 151



within the same judicial district, or between district court judges seated therein.4 In any event,

this factor is “the most speculative,” and where “relevant factors weigh in favor of transfer and

others are neutral, then the speed of the transferee district court should not alone outweigh all

those other factors.” In re Genentech, 566 F.3d 1338, 1347 (Fed. Cir. 2009) (applying Fifth

Circuit law).

         Factor 6 is also neutral. There are no unique aspects of this case that interest the residents

of either Division. To the extent Salazar argues that the sale of allegedly infringing phones in the

Texarkana Division creates a local interest, the Fifth Circuit has made clear that reasons that

“could apply virtually to any judicial district or division in the United States” are not relevant

under Factor 6. Volkswagen I, 545 F.3d at 318. In any event, the nationwide sale of an accused

product does not give rise to an interest in any specific venue. In re Acer Am. Corp., 626 F.3d

1252, 1256 (Fed. Cir. 2010). In the absence of any geographical connection to the District,

Salazar cannot show that there is any more local interest in Texarkana than in Marshall. Factor 7

is also neutral because the sole claim in this case arises under federal patent law, and so “both

courts are capable of applying patent law to infringement claims.” In re TS Tech USA Corp., 551

F.3d 1314, 1320 (Fed. Cir. 2008) (applying Fifth Circuit Law). Factor 8 is likewise neutral;

Salazar I did not involve any conflict of laws or application of foreign law issues, nor do

Defendants anticipate any here.




4
  Federal Court Management Statistics are only published on a per-district basis and are not broken down by division.
See generally U.S. District Courts, Federal Court Management Statistics-Profiles (June 30, 2019), available at
https://www.uscourts.gov/file/26523/download. The Court’s CM/ECF System further does not permit generating
reports of all open cases – only those open cases filed within 31 day time intervals. The Federal Judicial Center also
publishes an integrated database of district court case information on a quarterly basis. However, Defendants have
discovered that the cases filed in the Eastern District of Texas are not coded by division of filing, and that data does
not include district court judge’s names. See Report of the Proceedings of the Judicial Conference of the United States,
21 (March 18, 2003) (“the Conference reaffirmed its current policy against the release of judge-specific data, except
to the extent required by law.”)


                                                           9
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 10 of 12 PageID #: 152



               4.     Weighing The Private And Public Interest Factors, The Marshall Division
               Is Clearly A More Convenient Forum.

       Weighing these factors together, Factor 4 favors the “easy, expeditious, and inexpensive”

resolution of cases and thus strongly weighs in favor of transfer, while all other factors are

neutral. Given the Marshall Division’s long experience with Salazar, the ’467 Patent, and the

HTC Smartphones, Defendants respectfully submit that the Marshall Division is clearly a more

convenient venue than the Texarkana Division. As the Federal Circuit has recognized, when

“several highly technical factual issues are presented and the other relevant factors are in

equipoise, the interests of judicial economy may favor transfer to a court that has become

familiar with the issues.” In re Volkswagen of Am., 566 F.3d 1349, 1351 (Fed. Cir. 2009)

(“Volkswagen II”) (quoting Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1565

(Fed. Cir. 1997)).

       The Court in Salazar I has expressly found that Salazar’s infringement claim “involved

complex technical and patent law issues,” which militates in favor of transfer. Salazar I, Dkt.

297, at 3. In short, “to permit a situation in which two cases involving precisely the same issues

are simultaneously pending in different District Courts leads to the wastefulness of time, energy,

and money that § 1404(a) was designed to prevent.” Volkswagen II, 566 F.3d at 1351. Given

the similarity of the claim presented in both Salazar I and Salazar II, and the Marshall Division’s

extensive experience with that claim, Defendants respectfully submit that the Marshall Division

is clearly a more convenient forum for this case, and they respectfully request that the case be

transferred there.


IV.    Conclusion

       The Marshall Division currently has a pending case in which the same plaintiff is

asserting the same patent (the ’467 Patent) against the same products (the HTC Smartphones) –


                                                 10
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 11 of 12 PageID #: 153



Salazar I. Over the past two years, the Marshall Division has received evidence, issued rulings,

and conducted a week-long trial finding that the HTC Smartphones do not infringe the ’467

Patent. It makes does not make logical sense for two courts in this District to “plow the same

ground.” See Princeton Digital, 2012 WL 3647182, at *5. For these reasons, Defendants

respectfully request that the Court grant this motion and transfer this case to the Marshall

Division.

Dated: October 1, 2019                            Respectfully submitted,

                                                  /s/ Fred I. Williams
                                                  Fred I. Williams
                                                  Texas Bar No. 00794855
                                                  fwilliams@velaw.com
                                                  VINSON & ELKINS LLP
                                                  2801 Via Fortuna, Suite 100
                                                  Austin, Texas 78701
                                                  Tel: 512.542.8400
                                                  Fax: 512.542.8610

                                                  Todd E. Landis
                                                  Texas Bar No. 24030226
                                                  tlandis@velaw.com
                                                  VINSON & ELKINS LLP
                                                  2001 Ross Avenue, Suite 3700
                                                  Dallas, TX 75201
                                                  Tel: 214.220.7700
                                                  Fax: 214.220.7716

                                                  Parker Hancock
                                                  Texas Bar No. 24108256
                                                  phancock@velaw.com
                                                  VINSON & ELKINS LLP
                                                  1001 Fannin Street, Suite 2500
                                                  Houston, TX 77002-6760
                                                  Tel: 713.758.2222
                                                  Fax: 713.758.2346




                                                 11
Case 5:19-cv-00075-RWS Document 28 Filed 10/01/19 Page 12 of 12 PageID #: 154



                                                 Harry Lee Gillam, Jr.
                                                 State Bar No. 07921800
                                                 gil@gillamsmithlaw.com
                                                 GILLAM & SMITH, LLP
                                                 303 South Washington Avenue
                                                 Marshall, Texas 75670
                                                 Tel: 903.934.8450
                                                 Fax: 903.934.9257

                                                 Attorneys for Defendants



                             CERTIFICATE OF CONFERENCE

       Counsel for Defendants have complied with the meet and confer requirements of Local
Rule CV-7(h) regarding this motion. Counsel for Plaintiff have indicated that they will oppose this
motion. The personal conference required by Local Rule CV-7(h) was conducted via telephone
conference on October 1, 2019 between Parker Hancock, counsel for Defendants, and Goeff
Culbertson, counsel for Plaintiff.

                                                 /s/ Fred I. Williams




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 1st day of October, 2019, with a copy of this document via the Court’s
CM/ECF system per Local Rule CV-5(a)(3).

                                                 /s/ Fred I. Williams




                                                12
